DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 8-14 in the reply filed on1/29/21 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Specification
The disclosure is objected to because of the following informalities: The specification should be updated to reflect the current status of all related applications.  
Appropriate correction is required.
 Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).

	It is noted that the claims are directed to an apparatus not a process of use. Although the claims mention a broad, biological sample, such sample is not an element of the invention and does not structurally define the invention. The various “for” clauses employed throughout the claims are directed to intended use. A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. The biological sample is a material intended to be worked upon. 
	As to claims 11-12 and 14, it is noted that the claim does not specify what the vented closure is removable from. Note that the vented closure (tip cap) has been claimed as being removably attached/connected to anything. This is also applicable to the “first phase collection chamber” of claim 14. 
	As to the “wherein” clauses of claims 12 and 14, it is noted that the clauses are directed to a conditional use.  As noted above, the claims are directed to an apparatus. There is no requirement for an owner, operator, user, etc. of the claimed invention to ever use the apparatus in any process at all, including removing the cap/first phase collection chamber and applying a squeezing force to the flexible membrane/member as recited in the claims. It is presumed that the last clause “of the device” is meant to refer to “the first phase collection chamber”. If so, then it is suggested that the claims be amended to recite such. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	As to claims 1 and 10, it is unclear what is structurally meant by the phrase “associated with” because the phrase does not provide for nor require any definitive structural nexus/connection between the respective elements. Any two structures can be subjectively categorized as being “associated with” one another. 
It is further noted that the phrase “in fluid communication” does not provide for nor require any structural connection. Fluid can be communicated between objects without such objects being structurally connected. Therefore, it is unclear what is the structural nexus between the vented closure and first phase collection chamber and vacuum tube. It is noted that the closure is not required to be structurally connected to anything. The claim furthermore does not define what is structurally required of a “vented closure”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-14 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Togawa et al., US 2006/0029923 (US 7,927,810).
 	Togawa discloses a device a plasma or serum separation membrane and filter apparatus including the plasma or serum separation membrane. (Title, Abstract, entire document). 
	As shown in one embodiment, the device of Figure 7 comprising a syringe 42 including an opening (sample collection chamber), a filter holder 43 (separation chamber) including a filter member 24 (separator) in the filter holder; an injection needle 45 that can be removed (a first phase collection chamber), and a storage container 46 (vacuum tube) that encloses a portion of the injection needle as in claims 8-9.
As to claims 10-14, the device comprise a removable elastic/flexible plug 47 that includes apertures (vented closure, tip cap, flexible membrane/member). The flexible plug 47 can be squeezed. (Figure 7, paragraphs [0079-82]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chapman; John R.; DISTEL; Robert J. et al.; KUSHON; Stuart A. et al.; FOUCAULT; Frederic; PERRY; MICHAEL P.; Okamoto; Ryusuke et al.; Togawa; Katsuya et al.; Manoussakis, Dimitrios et al.; Malmquist, Mats; Moring; Stephen E. et al.; Gordon; Julian; Aysta; James E. et al.; Broden; Bengt-Inge; and Brown; Paul et al. disclose filtration devices.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/             Primary Examiner, Art Unit 1798